DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 12/20/2019. 
It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.
The Request for USPTO to retrieve the Foreign Priority (FP) documents dated 12/21/2020 is acknowledged, however, no attempts to retrieve the FP documents was successful.  
There may be errors with the Access Code and/or leading zeros in the Application number (ie. 19/15227 is different from 19/0015227 in some EP Office systems).  Check the following website for proper formatting of the French FP data in an ADS or Request for Retrieval: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx .
Examiner recommends contacting the Electronic Priority Document Exchange segment of the USPTO directly (Examiners are not permitted to contact all intraoffice segments on Applicant’s behalf regarding PDX matters) at: pdx@uspto.gov .  This mailbox is monitored.  
If that contact is unsuccessful, Examiner recommends contacting Marian Hines, Initial Processing Division Manager (Marian.hines@uspto.gov; 703-756-1161).
Please correct the FP PDX errors before a Notice of Allowability and Issue Fees are paid to avoid Certificate of Correction / Re-examination requirements (see MPEP 214.03(V) regarding the correction of FP data after a Notice of Allowability).

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 4/17/2022 is acknowledged.

Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/17/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 3, the insulating device modified by functional language (“to insulate the hot body, the insulation device …” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in accordance with the specification as an insulating jacket (see [0026] of instant specification).
Regarding claim 6, the assembly part modified by functional language is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).  The specification details that the assembly part is not detailed in the specification (see instant specification [0020] and [0058]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “particularly” and “preferably” in claim 2 are relative terms which renders the claim indefinite. The term “particularly” / “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
For the purposes of compact prosecution, Examiner has interpreted that the limitations after particularly in line 2 of the claim are contingent / optional (See MPEP 2111.04) and not required by the cited prior art to meet / teach the claimed subject matter.

Regarding claim 4, the terms “corrosion-resistant material” is a relative term which renders the claim indefinite. The term “corrosion-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
For the purpose of compact prosecution, Examiner has interpreted that most any material that the hot body and nozzle are made of is corrosion resistant to a degree even if it resists corrosion for a second.

Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of compact prosecution, Examiner has interpreted that the chrome or nickel surface treatment is not required to meet the claim as disclosed by the cited prior art reference(s).

Regarding claim 6, claim limitation “assembly part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only mentions of the assembly part in the specification are in [0020] and [0058] and its corresponding structures, materials or acts are not disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of compact prosecution, Examiner has interpreted the assembly part as the rim of the nozzle outlet, a portion of the larger structure of the nozzle outlet under the broadest reasonable interpretation standard. 

	Regarding claim 7, the phrase "very small" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of compact prosecution, Examiner has interpreted that most any cold body with two cylindrical surfaces with diameters larger that the outer diameter of the cold body can read on / meet / disclose the claimed subject matter.

	Regarding claim 8, the term “preferably” is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
For the purposes of compact prosecution, Examiner has interpreted that the limitations after particularly in line 2 of the claim are contingent / optional (See MPEP 2111.04) and not required by the cited prior art to meet / teach the claimed subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Womer (US 2017/0291364).
	
	Regarding claim 1, Womer discloses: a printer head / extruder ([0032]) comprising a non-heated body (see structures of Fig. 1 except for the heated body) and a heated body (see resistant heater of [0033]) with a printer nozzle / outlet (see nozzle of [0030]), characterized in that the nozzle and the hot body are a single / one piece (see induction heater / heating element of [0074], Fig. 1).

	Regarding claim 2, Womer discloses: wherein the hot body is arranged to enable radiation (interpreted under the broadest reasonable interpretation standard as heat / energy – interpreted further as a manner of operating / intended use of the hot body rather than a particular structural limitation of the hot body) from the lower face in the direction of the direction of the deposition surface (see Fig. 1).

	Regarding claim 3, Womer discloses: wherein insulation ([0024], thermal insert 21 of 0058]) surrounds the hot body (see Fig. 1).

	Regarding claim 4, Womer discloses: that the hot body and nozzle are made from ceramic materials (see [0058] – which is interpreted broadly as a corrosion-resistant material).

	Regarding claim 6, Womer discloses: wherein the cold body (see structures of Fig. 1 except the hot body) is fitted into the hot body, the cold body including a rim to the outlet (see Fig. 1) and fitted into a bore of the hot body (the cold body mates with the hot body and therefore the rim of the cold body is the nozzle which deposits the material – see nozzle 80 of [0055] which necessarily has a rim thereto).

	Regarding claim 9, Womer discloses: wherein the cold body comprises a radiator with fins (see fins of [0025] – a radiator is a structure with fins for cooling as an intended use / manner of operating the recited structures – the fins themselves get full patentable weight, however, the heating / cooling nature of the fins is interpreted as a manner of operating / intended use).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) and further in view of Chen (CN 109553503).

	Regarding claim 5, Womer does not disclose: wherein the hot body and nozzle are made from beryllium bronze.
	In the same field of endeavor of extruder design as Womer and Applicant’s claims (see title, abs), Chen discloses: wherein the screw, spiral element and guide post (interpreted as the extruder) are made from beryllium bronze material (see translated detailed description).
	To select the beryllium bronze extruder sleeve of Chen in the additive manufacturing apparatus of Womer had the benefit that it avoided frictional sparks (Id.), which was desirable in Womer.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the beryllium bronze of Chen with the hot body of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the avoiding of frictional sparks, which was desirable in Womer.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) and further in view of Askedall (US 2015/0306823).

	Regarding claim 7, Womer discloses a snap ring (see item 53 of [0063]) and a lateral screw (see screw 50, Id.), but does not disclose two snap rings with diameters larger than that of the extruder.
	In the same field of endeavor of extrusion based additive manufacturing as Womer and Applicant’s claims (see title, abs), Askedall discloses: multiple rings coupling the extruders on tracks ([0085]).
	To add the multiple rings coupling the extruders to the tracks as in Askedall in the additive manufacturing apparatus of Womer had the benefit that it allowed for the use of multiple extruders concurrently ([0003]), improved adhesion between the working surface and the build material ([0026]) and advantageously increased the speed of fabrication (abs), which was desirable in Womer.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple ring couplers of Askedall with the extruder barrel of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the use of multiple extruders and advantageously increased the speed of fabrication, which was desirable in Womer.
	
	Regarding claim 8, the combination Womer / Askedall read on / discloses: wherein a shaft extends from the cold body to the hot body (see heat insulator of Womer).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743